Name: Commission Regulation (EC) NoÃ 1522/2005 of 20 September 2005 amending Regulation (EC) NoÃ 1384/2005 as regards the quantity covered by the standing invitation to tender for the export of barley held by the Hungarian intervention agency
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product
 Date Published: nan

 21.9.2005 EN Official Journal of the European Union L 245/3 COMMISSION REGULATION (EC) No 1522/2005 of 20 September 2005 amending Regulation (EC) No 1384/2005 as regards the quantity covered by the standing invitation to tender for the export of barley held by the Hungarian intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1384/2005 (2) opens a standing invitation to tender for the export of 94 608 tonnes of barley held by the Hungarian intervention agency. (2) Under Commission Regulation (EC) No 923/2005 (3), the Hungarian intervention agency has undertaken to make 40 000 tonnes of barley available to the Portuguese intervention agency in connection with the shortage of animal feed in Portugal. As a result of that undertaking, some of the quantities concerned are no longer available for export. Hungary has therefore informed the Commission of its intervention agencys intention to change the quantity put out to tender for export. In view of that request, the quantities available and the market situation, the maximum quantity covered by the standing invitation to tender opened by Regulation (EC) No 1384/2005 should be amended. (3) Regulation (EC) No 1384/2005 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 1384/2005 is hereby replaced by the following: Article 2 The invitation to tender shall cover a maximum of 60 323 tonnes of barley for export to all third countries with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Canada, Croatia, the Former Yugoslav Republic of Macedonia, Liechtenstein, Mexico, Romania, Serbia and Montenegro (4), Switzerland and the United States of America. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 September 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 220, 25.8.2005, p. 27. (3) OJ L 156, 18.6.2005, p. 8. (4) Including Kosovo, as defined in UN Security Council Resolution 1244 of 10 June 1999.